Berry, J.
Ordinance No. 64 of the city of St. Paul provides, in section 1, “that no person shall kill, slaughter, dress or pack any cattle, calves, sheep or swine, or establish a manufactory for candles or soap, within the limits of the city of St. Paul, without a permit from the city council,” and in section 2, “that any person desirous of obtaining such permit shall apply in writing to the common council, stating the business he is desirous to pursue, and specifying the premises where the same is to be conducted. He shall give one week’s notice in a daily paper of this city of his intention to apply for such permit, specifying the business and locality.” Then follow other provisions requiring the applicant for a permit, if his application is granted, to execute a bond in a sum from $100 to $2,000, conditioned that he will comply'with the ordinance, and pay all penalties incurred by him for any violation thereof, and also requiring the mayor and clerk to issue ■a permit to such applicant, to continue in force for a year. Section 3 provides that no person obtaining a permit shall suffer any bones, offal, blood, etc., to run or fall upon the ground or place, or suffer any bones, filth, offal, etc., to remain on his premises for more than twenty-four hours, from May 1 to November 1, nor more than forty-eight hours during any other part of the year; but he shall collect the same, and so bury or otherwise dispose of them as not to become a nuisance. Section 4 requires that every person who has obtained a permit shall at all times keep his premises in a clean, healthy and unoffensive condition.
We think that this ordinance was authorized by the 5th .and 33d subdivisions of section 3 of sub-chapter 3 of the *374city charter (Sp. Laws 1874, c. 1, pp. 31, 35.) The 5th subdivision gives the common council authority by ordinance “to-direct the location and management of slaughter-houses;” the 33d subdivision gives the council authority, by ordinance, to do all acts and make all regulations which may be necessary or expedient for- the preservation of health. But from the general tenor of the ordinance, as well as from particular expressions, we think it apparent that it was intended to regulate the carrying on of a business of the kinds mentioned in the first section. This view receives strong support from the-provisions of section 2, requiring the applicant for a permit to state “the business” he desires to pursue, and to specify such “business” in his notice of application. The provisions-of sections 3 and 4 are in keeping with this view of the purpose of the ordinance. The provisions quoted from section 4, requiring a person who has obtained a permit at all times “to keep his premises in' a clean, healthy'and unoffensive-condition,” is very significant in showing the intent spoken of. The title of the ordinance, viz., “Slaughter and PackingHouses, ” has the same tendency. If this our understanding of the ordinance is right, it follows that it does not cover the-case of the killing and dressing of a single animal, for that does not make a business. Hence, the conviction of the-defendant, under the ordinance mentioned, for the killing and dressing of “one beef cattle,” which is the matter charged and proved, was unauthorized and erroneous.
Judgment reversed.